Exhibit 10.2

 

EXECUTION COPY

 

SEPARATION AND GENERAL RELEASE AGREEMENT

 

THIS SEPARATION AND GENERAL RELEASE AGREEMENT dated April 1, 2015 (this
“Agreement”) is entered into by Paul A. Jacobs (the “Director”) and Ciber, Inc.
(the “Company” and together with the Director, the “Parties”).

 

1.                                      Relationship to the Company.  The
Director is a member of the board of directors of the Company and has notified
the Company that he will not seek re-election of such directorship at the
Company’s 2015 Annual Meeting of Stockholders (the “2015 Annual Meeting”).  In
connection therewith, he agrees to sign and execute such additional documents
and additional releases as are reasonably determined by the Company as necessary
to effectuate the intent of this Agreement.

 

2.                                      Benefits.  In consideration for and
subject to the Director’s continued compliance with the agreements, releases and
covenants set forth in Sections 1, 3 and 4, the Director or the Director’s
estate as the case may be shall, effective as of the date of the 2015 Annual
Meeting (the “Effective Date”) and contingent upon his compliance with Sections
3 and 4, be entitled to receive the following from the Company  (the
“Benefits”):

 

a)             Aggregate cash payments in a total amount equal to $460,000.00,
which shall be divided into twenty-four substantially equal installments (each
an “Installment Payment”), which Installment Payments shall payable on the first
day of each of the first twenty-four months which occur following the Effective
Date; and

 

b)             Effective as of the Effective Date, accelerated vesting of 30,288
restricted stock units (the “Accelerated Awards”) granted pursuant to the
Company’s 2004 Incentive Plan (as amended, the “LTIP”).

 

3.                                      Releases.

 

a)             In consideration of the Benefits described in Section 2 above, to
the fullest extent permitted under applicable law, the Director for himself, his
affiliates, spouse, agents, heirs, assigns and any other person or entity
claiming to claim through him hereby, knowingly, voluntarily, unconditionally
and irrevocably releases and discharges the Company, its successors,
predecessors, affiliates and subsidiaries and each of the foregoing entities’
respective affiliates, predecessors, successors, directors, officers, partners,
trustees, fiduciaries managers, members, employees, agents, representatives and
benefit plans (collectively, the “Company Released Parties”) from any and all
claims, debts, liabilities, causes of action, charges, sums of money, accounts,
reckonings, bonds, bills, covenants, contracts, agreements, commitments,
arrangements, promises, or obligations or understandings of any kind whatsoever
in law or equity, WHETHER WRITTEN OR ORAL, KNOWN OR UNKNOWN, SUSPECTED OR
UNSUSPECTED, ASSERTED OR UNASSERTED, CONDITIONAL OR UNCONDITIONAL, ACCRUED OR
UNACCRUED, LIQUIDATED OR UNLIQUIDATED,

 

--------------------------------------------------------------------------------


 

WHETHER CONTRACTUAL, STATUTORY OR OTHERWISE, AND UNDER ANY KNOWN OR UNKNOWN
DUTIES, EITHER FIDUCIARY OR OTHERWISE, INCLUDING LIABILITIES ARISING OUT OF THE
SOLE OR CONCURRENT NEGLIGENCE OR GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY
COMPANY RELEASED PARTY, that the Director has now, has had or at any time
hereafter may have against any of the Company Released Parties (collectively,
the “Director Released Claims”); provided, however, that the foregoing release
shall not waive or release claims of any director fees that have (i) accrued at
or prior to the Effective Date and have not been paid to the Director in full as
of such date or (ii) are payable pursuant to the terms of this Agreement.  The
Director also acknowledges that other than with respect to the Accelerated
Awards, he shall have no further rights with respect to unvested equity or
equity-based compensation pursuant to the LTIP or otherwise.  The Director shall
refrain from asserting any claim or otherwise attempting to collect or enforce
any such Director Released Claim against any of the Company Released Parties. 
In addition, the Director hereby waives all rights and benefits afforded by any
laws which provide in substance that a general release does not extend to claims
which a person does not know or suspect to exist in its favor at the time of
executing the release which, if known by it, may have materially affected its
settlement with the other person.

 

b)             Notwithstanding Section 3(a), the Company agrees and acknowledges
that (i)  subject to applicable law, the Company shall indemnify the Director
with respect to the Director’s actions, omissions or service as a director of
the Company to the fullest extent provided in the Company’s certificate of
incorporation and bylaws as in effect on the date of this Agreement, and any
indemnification agreement between the Director and the Company in effect on the
date of this Agreement; and (ii) the Company shall fully pay for and maintain a
D&O policy (whether the policy is currently in effect, a renewal of that policy
or any replacement policy the Company subsequently obtains for its directors)
that covers the Director during the time the Director continues to serve as a
director of the Company on the same terms as other directors of the Company,
and, after the Director is no longer serving as a director for any reason,
including death, the Company shall fully pay for and maintain a tail on the
policy that is in effect on the date on which the Director ceases to serve as a
director of the Company such that the Director will continue to be covered by
and under that policy for a period of not less than 6 years following the date
the Director ceases to serve as a director of the Company on a basis no less
favorable to the Director than the coverage provided any other director of the
Company.  The terms and coverage amounts of the tail coverage shall be at least
as favorable as the terms and coverage amounts of the D&O policy in effect on
the date the Director ceases to serve as a director of the Company.

 

c)              Director expressly promises that, as a condition of his receipt
of the payments and benefits set forth in Section 2 above, on the Effective Date
or within five days thereafter, Director shall execute the Confirming Release
that is attached hereto as

 

--------------------------------------------------------------------------------


 

Exhibit A and Director shall return the Confirming Release executed by him to
the Company, Attention:  General Counsel, 6363 South Fiddler’s Green Circle,
Suite 1400, Facsimile: (303) 221-4125, no later than five days following the
Effective Date.

 

d)             In consideration of Director’s agreements herein, to the fullest
extent permitted under applicable law, the Company for itself, its affiliates,
agents, assigns and any other person or entity claiming to claim through it,
hereby knowingly, voluntarily, unconditionally and irrevocably releases and
discharges the Director, his affiliates, spouse, agents, heirs, and assigns
(collectively, the “Director Released Parties”) from any and all claims, debts,
liabilities, causes of action, charges, sums of money, accounts, reckonings,
bonds, bills, covenants, contracts, agreements, commitments, arrangements,
promises, or obligations or understandings of any kind whatsoever in law or
equity, WHETHER WRITTEN OR ORAL, KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED,
ASSERTED OR UNASSERTED, CONDITIONAL OR UNCONDITIONAL, ACCRUED OR UNACCRUED,
LIQUIDATED OR UNLIQUIDATED, WHETHER CONTRACTUAL, STATUTORY OR OTHERWISE, AND
UNDER ANY KNOWN OR UNKNOWN DUTIES, EITHER FIDUCIARY OR OTHERWISE, INCLUDING
LIABILITIES ARISING OUT OF THE SOLE OR CONCURRENT NEGLIGENCE OR GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT OF ANY DIRECTOR RELEASED PARTY, that the Company has now,
has had or at any time hereafter may have against any of the Director Released
Parties (collectively, the “Company Released Claims”); provided, however, that
the foregoing release shall not waive or release claims for breach of the
Director’s obligations under this Agreement.  The Company shall refrain from
asserting any claim or otherwise attempting to collect or enforce any such
Company Released Claim against any of the Director Released Parties.  In
addition, the Company hereby waives all rights and benefits afforded by any laws
which provide in substance that a general release does not extend to claims
which a person does not know or suspect to exist in its favor at the time of
executing the release which, if known by it, may have materially affected its
settlement with the other person.

 

4.                                      Mutual Nondisparagement.  As a material
inducement for the Company to enter into this Agreement and provide the
consideration set forth in Section 2 above, the Director agrees not to engage in
any form of conduct or make any statements or representations that disparage,
portray in a negative light, or otherwise impair the reputation, goodwill or
commercial interests of any Company Released Party.  The Company agrees to cause
its directors and senior officers not to engage in any form of conduct or make
any statements or representations that disparage, portray in a negative light,
or otherwise impair the reputation of the Director. Notwithstanding the
foregoing, nothing herein shall prevent any Party from making a statement or
taking any act required by law.

 

5.                                      Review by Counsel.  The Director
represents and agrees that he fully understands his right to discuss all aspects
of this Agreement with his private attorney, that to the extent, if

 

--------------------------------------------------------------------------------


 

any, that he desires, he has availed himself of this right, that he has
carefully read and fully understands all of the provisions of this Agreement and
that he is voluntarily and knowingly entering into this Agreement.  The Company
agrees to reimburse the Director for (i) reasonable attorneys’ fees incurred in
connection with the negotiation of this Agreement, and (ii) any out of pocket
expenses incurred in connection with the negotiation of this Agreement.

 

6.                                      Severability.  All provisions of this
Agreement are severable, and the unenforceability or invalidity of any of the
provisions of this Agreement shall not affect the validity or enforceability of
the remaining provisions of this Agreement.  Should any part of this Agreement
be held unenforceable, the unenforceable portion or portions shall be removed
(and no more), and the remaining portions of this Agreement shall be enforced as
fully as possible (removing the minimum amount possible).

 

7.                                      Section 409A.  To the greatest extent
possible, the amounts payable pursuant to the terms of this Agreement are
intended to be and will be treated as exempt from Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”).  For purposes of Section 409A of
the Code, to the extent applicable, each payment or amount due under this
Agreement shall be considered a separate payment, and the Director’s entitlement
to a series of payments is to be treated as an entitlement to a series of
separate payments.   For purposes of Section 409A of the Code, to the extent
applicable, to the extent that the Director is a “specified employee” within the
meaning of the Treasury Regulations issued pursuant to Section 409A of the Code
as of the Director’s separation from service and to the limited extent necessary
to avoid the imputation of any tax, penalty or interest pursuant to Section 409A
of the Code, no amount which is subject to Section 409A of the Code and is
payable on account of the Director’s separation from service shall be paid to
the Director before the date (the “Delayed Payment Date”) which is the first day
of the seventh month after the Director’s separation from service or, if
earlier, the date of the Director’s death following such separation from
service.  All such amounts that would, but for the immediately preceding
sentence, become payable prior to the Delayed Payment Date will be accumulated
and paid on the Delayed Payment Date.  No interest will be paid by the Company
with respect to any such delayed payments.  The intent of the Parties is for the
Effective Date to constitute the Director’s “separation from service” within the
meaning of the Treasury Regulations issued pursuant to Section 409A of the Code.

 

8.                                      Amendment.  This Agreement may not be
amended, supplemented or modified except in writing signed by the
person(s) against whose interest(s) such change shall operate.

 

9.                                      Third-Party Beneficiaries.  Except as
set forth in this Agreement, this Agreement shall not confer any rights upon any
Person.  For the avoidance of doubt, each Company Released Party that is not a
signatory hereto is an intended third-party beneficiary of the Director’s
releases, covenants and representations set forth in Sections 3 and 4 herein.

 

10.                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which will be deemed to be an original but
all of which together will constitute one in the same instrument.

 

--------------------------------------------------------------------------------


 

11.                               Choice of Law.  This Agreement and any
disputes arising out of or related to this Agreement shall be governed by and
construed in accordance with the internal laws of the State of Delaware
applicable to contracts made and to be performed entirely therein, without
giving effect to its conflicts of laws principles or rules, to the extent such
principles or rules would require or permit the application of the laws of
another jurisdiction.  THE DIRECTOR HEREBY KNOWINGLY, VOLUNTARILY, AND
IRREVOCABLY WAIVES ANY RIGHT HE MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
CLAIM HEREUNDER.

 

12.                               Construction.  Captions and paragraph headings
used in this agreement are for convenience only, are not part of this Agreement,
and shall not be used in construing it.  All words used in this Agreement will
be construed to be of such gender or number as the circumstances require.

 

13.                               Electronic Signature.  The executed signature
page to this Agreement may be transmitted by facsimile transmission, by
electronic mail in “portable document format” (.pdf) form, or by any other
electronic means intended to preserve the original graphic and pictorial
appearance of a document, will have the same effect as physical delivery of the
paper document bearing an original signature, and shall have the same effect as
an original for all purposes.

 

[Signature on the following page.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.

 

 

 

/s/ Paul A. Jacobs

 

Paul A. Jacobs

 

 

 

 

 

CIBER, INC.

 

By:

/s/ Stephen Kurtz

 

Name:

Stephen Kurtz

 

Title:

Chairman of the Special Committee

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CONFIRMING RELEASE

 

This Confirming Release the supplemental release referenced in Section 3(c) of
the Separation and General Release Agreement (the “Separation Agreement”), dated
April 1, 2015 and entered into by Paul A. Jacobs (“Director”) and Ciber, Inc.
(the “Company”).  Capitalized terms used herein that are not otherwise defined
have the meanings assigned to them in the Separation Agreement.

 

In consideration of the Benefits described in Section 2 of the Separation
Agreement, to the fullest extent permitted under applicable law, the Director
for himself, his affiliates, spouse, agents, heirs, assigns and any other person
or entity claiming to claim through him hereby, knowingly, voluntarily,
unconditionally and irrevocably releases and discharges the Company and each
other Company Released Party from any and all claims, debts, liabilities, causes
of action, charges, sums of money, accounts, reckonings, bonds, bills,
covenants, contracts, agreements, commitments, arrangements, promises, or
obligations or understandings of any kind whatsoever in law or equity, WHETHER
WRITTEN OR ORAL, KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, ASSERTED OR
UNASSERTED, CONDITIONAL OR UNCONDITIONAL, ACCRUED OR UNACCRUED, LIQUIDATED OR
UNLIQUIDATED, WHETHER CONTRACTUAL, STATUTORY OR OTHERWISE, AND UNDER ANY KNOWN
OR UNKNOWN DUTIES, EITHER FIDUCIARY OR OTHERWISE, INCLUDING LIABILITIES ARISING
OUT OF THE SOLE OR CONCURRENT NEGLIGENCE OR GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF ANY COMPANY RELEASED PARTY, that the Director has now, has had or
at any time hereafter may have against any of the Company Released Parties
(collectively, the “Confirmed Director Released Claims”); provided, however,
that the foregoing release shall not waive or release claims of any director
fees that have (i) accrued at or prior to the Effective Date and have not been
paid to the Director in full as of such date or (ii) are payable pursuant to the
terms of Section 2 of the Separation Agreement.  The Director also acknowledges
that other than with respect to the Accelerated Awards, he shall have no further
rights with respect to unvested equity or equity-based compensation pursuant to
the LTIP or otherwise.  The Director shall refrain from asserting any claim or
otherwise attempting to collect or enforce any such Confirmed Director Released
Claim against any of the Company Released Parties.  In addition, the Director
hereby waives all rights and benefits afforded by any laws which provide in
substance that a general release does not extend to claims which a person does
not know or suspect to exist in its favor at the time of executing the release
which, if known by it, may have materially affected its settlement with the
other person.

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed as
of the date written below his signature below and, in doing so, Director has
knowingly and voluntarily released all Confirmed Director Released Claims.

 

--------------------------------------------------------------------------------


 

 

 

 

Paul A. Jacobs

 

--------------------------------------------------------------------------------